
	
		I
		112th CONGRESS
		2d Session
		H. R. 4386
		IN THE HOUSE OF REPRESENTATIVES
		
			April 18, 2012
			Mr. Lamborn (for
			 himself, Mr. Chabot,
			 Mr. Rokita,
			 Mr. Mulvaney,
			 Mrs. Myrick,
			 Mr. Harris,
			 Mrs. Lummis,
			 Mr. Roe of Tennessee,
			 Mr. Manzullo,
			 Mr. Duncan of South Carolina, and
			 Mr. Huizenga of Michigan) introduced
			 the following bill; which was referred to the
			 Committee on the
			 Budget
		
		A BILL
		To amend the Balanced Budget and Emergency Deficit
		  Control Act of 1985 to eliminate the adjustment for disaster
		  funding.
	
	
		1.Short titleThis Act may be cited as the
			 Budget for Disasters Act of
			 2012.
		2.Elimination of
			 adjustment for disaster fundingSection 251(b)(2) of the Balanced Budget and
			 Emergency Deficit Control Act of 1985 is amended by striking subparagraph (D)
			 (related to disaster funding).
		
